Case: 17-15530   Date Filed: 12/06/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15530
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket Nos. 1:16-cv-22464-CMA,
                        1:03-cr-20846-CMA-1


BRIAN AHKEEM LIVINGSTON,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 6, 2018)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 17-15530     Date Filed: 12/06/2018   Page: 2 of 4


      Brian Livingston appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his sentence.

      In 2004 Livingston pleaded guilty to two counts of being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1),

924(e); one count of possession of body armor after a prior conviction for a crime

of violence, in violation of 18 U.S.C. § 931; and one count of possession of

cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). The district court found that he qualified for a career offender

enhancement under § 4B1.2(a)(2) of the United States Sentencing Guidelines,

which were mandatory at that time, based on prior Florida convictions for armed

carjacking and possession with intent to sell or deliver cannabis.

      In 2017 Livingston filed this § 2255 motion, contending that the Supreme

Court’s decision in Johnson v. United States, 576 U.S. __, 135 S. Ct. 2551 (2015),

which expressly invalidated as unconstitutionally vague the Armed Career

Criminal Act’s residual clause, implicitly invalidated the identically worded

residual clause in § 4B1.2(a)(2) of the guidelines. He argued that because Johnson

invalidated the guidelines’ residual clause, his Florida conviction for armed

carjacking no longer qualified as a crime of violence. He recognized that under

Beckles v. United States, 580 U.S. __, 137 S. Ct. 886, 890 (2017), the advisory

guidelines are not subject to vagueness challenges. But he argued that Beckles did


                                          2
                 Case: 17-15530       Date Filed: 12/06/2018        Page: 3 of 4


not apply because he was sentenced when the guidelines were mandatory. The

district court rejected that argument based on prior panel precedent. We do too.

       In In re Griffin, 823 F.3d 1350, 1354 (11th Cir. 2016), this Court held that

“[t]he Guidelines — whether mandatory or advisory — cannot be

unconstitutionally vague because they do not establish the illegality of any conduct

and are designed to assist and limit the discretion of the sentencing judge.” We are

bound to follow this precedent. United States v. Vega-Castillo, 540 F.3d 1235,

1236 (11th Cir. 2008) (“Under the prior precedent rule, we are bound to follow a

prior binding precedent unless and until it is overruled by this court en banc or by

the Supreme Court.”) (quotation marks omitted). 1

       Livingston’s argument that Beckles “supersede[s]” In re Griffin fails

because, as Livingston concedes, Beckles did not address whether the mandatory

guidelines are subject to a vagueness challenge. See Beckles, 137 S. Ct. at 890;

see also id. at 903 n.4 (Sotomayor, J., concurring) (noting that Beckles left “open

the question whether defendants sentenced to terms of imprisonment . . . during the


       1
         Livingston argues that In re Griffin is not binding because it is a published order
denying leave to file a second or successive petition under 28 U.S.C. § 2255. But prior panel
precedent forecloses that argument too. See United States v. St. Hubert, 883 F.3d 1319, 1329
(11th Cir. 2018) (“[L]aw established in published three-judge orders issued pursuant to 28
U.S.C. § 2244(b) in the context of applications for leave to file second or successive § 2255
motions are binding precedent on all subsequent panels of this Court . . . unless and until they are
overruled or undermined to the point of abrogation by the Supreme Court or by this court sitting
en banc.”) (quotation marks omitted); see also In re Lambrix, 776 F.3d 789, 794 (11th Cir. 2015)
(“[O]ur prior-panel-precedent rule applies with equal force as to prior panel decisions published
in the context of applications to file second or successive petitions.”).
                                                 3
              Case: 17-15530     Date Filed: 12/06/2018   Page: 4 of 4


period in which the Guidelines did fix the permissible range of sentences . . . may

mount vagueness attacks on their sentences”) (quotation marks and citation

omitted). And this Court sitting en banc has not undermined, much less overruled,

In re Griffin’s holding that the mandatory guidelines are not. So that decision

remains binding.

      AFFIRMED.




                                         4